Citation Nr: 0507610	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rate of improved death pension 
benefits effective July 1, 2001, to July 1, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1941 to July 1945, and who died in 
June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDING OF FACT

From July 1, 2001, to July 1, 2002, the appellant was awarded 
the maximum improved death pension amount based upon zero 
countable annual income.  


CONCLUSION OF LAW

From July 1, 2001, to July 1, 2002, the appellant is not 
entitled to an increased rate of improved death pension 
benefits.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The maximum annual income limitation for a surviving spouse 
from December 1, 2000, is $6,237.  From December 1, 2001, it 
is $6,407.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23; M21-1, Part 
1.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
38 C.F.R. § 3.271(a).  Medical expenses in excess of 5 
percent of the maximum annual pension rate may be excluded 
from an individual's annual income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(2).  

When the appellant was initially awarded improved death 
pension benefits in August 2001, she was informed that the 
award was based upon annual countable income of $255, 
effective July 1, 2001.  The appellant has appealed an April 
2002 notice that her pension benefits were adjusted, 
effective July 1, 2001, to pay her the maximum pension rate 
payable based on zero income.  This rate, she was informed, 
was based on income of $255 and medical expenses of $2,850. 

Following the appellant's report of unreimbursed medical 
expenses received in April 2003, she was notified by official 
letter in September 2003, that her annual countable income 
was zero based upon other income of $255 and medical expenses 
of $3,753.  Therefore, her award for the period from July 1, 
2001, to July 1, 2002, was based upon zero annual countable 
income.  Consequently, her award was the maximum annual rate 
of improved death pension, based on the rates in effect from 
December 1, 2000, and from December 1, 2001.  

The appellant appears to be arguing that additional medical 
expenses should be taken into account in calculating her 
death pension benefit.  To the extent that she may have been 
claiming accrued benefits based on medical payments made 
before her husband's death, the RO sent her a letter in 
November 2003 concerning that matter, which is not before the 
Board on appeal.  As apparent from the April 2002 and 
September 2003 letters, the appellant received the maximum 
pension rate payable (in the absence of entitlement to 
special monthly pension based on, for example, her housebound 
status or her need for regular aid and attendance of another 
person).  Consequently, whether her pension rate for the 
period from July 1, 2001 to July 1, 2002 is calculated based 
on medical expenses of $2,850, or of $3,753, or of some 
higher dollar amount, her monthly pension rate would not 
change, as it still would be based on a countable income of 
zero dollars.

Since the appellant was awarded the maximum annual rate 
during the period from July 1, 2001, to July 1, 2002, and it 
is neither asserted nor shown that there is any entitlement 
to special monthly pension, there is no legal basis upon 
which she could receive an increased rate of improved death 
pension benefits during this time period.  Since the law and 
not the evidence is dispositive with respect to this issue, 
the appeal is terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Veterans Claims Assistance Act (VCAA)

In this case, the law is determinative of the issue 
considered on appeal, which was denied due to absence of 
legal merit.  Accordingly, VCAA is not applicable to this 
issue, and no further action is necessary for compliance with 
the VCAA.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(because the law, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable).  Nonetheless, the 
Board will discuss the VCAA below.  In this case, the Board 
concludes that development, including providing the appellant 
with appropriate forms to report her income and unreimbursed 
medical expenses, together with the December 2003 notice 
letter, contained all of the elements necessary to comply 
with the VCAA.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
appellant was awarded improved pension based on zero 
countable income prior to VCAA notice, which was accomplished 
by letter dated in December 2003.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must be provided to the appellant prior to the 
adjudication of the claim and must:  (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about information and evidence that they will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and the 
record reflects that she did submit evidence regarding 
unreimbursed medical expenses and her income.  This evidence 
resulted in an award in the maximum annual amount during the 
period from July 1, 2001, to July 1, 2002, based upon zero 
countable annual income.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which, under 38 
U.S.C.A. § 511(e), are subject to decision by the Secretary, 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decisions on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice have been fully satisfied, any error in not providing 
a complete notice to the claimant prior to the initial 
adjudication is harmless error.  

With respect to the VA's duty to assist, the appellant has 
been provided the appropriate form upon which to supply 
information that has resulted in an award based upon zero 
countable annual income during the pertinent time.  Thus, the 
Board finds that VA has satisfied the duty to assist the 
appellant.  

In this case, further efforts to assist or notify her in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  (Strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result in a particular case, where 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  As VA has satisfied its duty 
to inform and assist the appellant, she is not prejudiced by 
the Board's decision on the merits of the claim.  


ORDER

An increased rate of improved death pension benefits 
effective July 1, 2001, to July 1, 2002, is denied.  



	                        
____________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


